[Cite as State v. Jones, 2014-Ohio-4467.]



                 Court of Appeals of Ohio
                                EIGHTH APPELLATE DISTRICT
                                   COUNTY OF CUYAHOGA



                               JOURNAL ENTRY AND OPINION
                                        No. 99703



                                       STATE OF OHIO

                                                         PLAINTIFF-APPELLEE

                                                   vs.

                                            LISA JONES
                                                         DEFENDANT-APPELLANT




                                        JUDGMENT:
                                    APPLICATION DENIED


                             Cuyahoga County Court of Common Pleas
                            Case Nos. CR-12-568908 and CR-12-568910
                                    Application for Reopening
                                       Motion No. 474972


                RELEASE DATE:               October 7, 2014
FOR APPELLANT

Lisa Jones, pro se
Inmate No. 85971
Ohio Reformatory for Women
Hale Cottage
1479 Collins Avenue, K-1
Marysville, OH 43040


ATTORNEYS FOR APPELLEE

Timothy J. McGinty
Cuyahoga County Prosecutor

BY: Daniel T. Van
Assistant County Prosecutor
The Justice Center
1200 Ontario Street, 8th Floor
Cleveland, OH 44113
MELODY J. STEWART, J.:

      {¶1} Lisa Jones has filed a timely application for reopening pursuant to App.R.

26(B). Jones is attempting to reopen the appellate judgment, rendered in State v. Jones,

8th Dist. Cuyahoga No. 99703, 2014-Ohio-1634, that affirmed her plea of guilty to the

offenses of aggravated arson, arson, and menacing by stalking, but reversed and

remanded for resentencing. For the following reasons, we decline to reopen Jones’s

appeal.

      {¶2} In her application, Jones submits 15 proposed assignments of error in support

of her claim of ineffective assistance of appellate counsel. Jones, however, fails to

present any cogent argument within the proposed assignments of error demonstrating that

appellate counsel was deficient on appeal or that she was prejudiced by that deficiency.

In State v. Kelly, 8th Dist. Cuyahoga No. 74912, 2000 Ohio App. LEXIS 2907 (June 21,

2000), this court held that the mere recitation of proposed assignments of error is not

sufficient to meet applicant’s burden to prove that appellate counsel was deficient for

failing to raise the errors now presented, as well as showing that had counsel argued those

errors on appeal, there was a reasonable probability that counsel would have been

successful. See also State v. Spivey, 84 Ohio St.3d 24, 1998-Ohio-704, 701 N.E.2d 696;

State v. Hawkins, 8th Dist. Cuyahoga No. 90704, 2009-Ohio-2246.

      {¶3} It must be also noted that the doctrine of res judicata prevents this court from

reopening Jones’s original appeal. Errors of law and issues that were previously raised

through an appeal are barred from further review based on the operation of res judicata.
See generally State v. Perry, 10 Ohio St.2d 175, 226 N.E.2d 104 (1967). In addition, the

Supreme Court of Ohio has established that a claim of ineffective assistance of counsel

will be barred by the doctrine of res judicata, unless circumstances render the application

of the doctrine unjust. State v. Murnahan, 63 Ohio St.3d 60, 584 N.E.2d 1204 (1992).

       {¶4} Herein, the issues of failure to transfer to the mental health docket, the guilty

plea was not voluntary, allied offenses of similar import, and the imposition of

consecutive sentences of incarceration have already been addressed on direct appeal and

found to be without merit. Thus, we find that the doctrine of res judicata prevents further

review of the issues of the mental health docket, involuntary plea of guilty, allied offenses

of similar import, and consecutive sentencing. We further find that the application of the

doctrine of res judicata is not unjust. State v. Tabasso, 8th Dist. Cuyahoga No. 98248,

2013-Ohio-3721.

       {¶5} Jones has failed to establish ineffective assistance of appellate counsel.

Accordingly, we decline to reopen Jones’s original appeal.

       {¶6} Application denied.




MELODY J. STEWART, JUDGE

LARRY A. JONES, SR., P.J., and
EILEEN A. GALLAGHER, J., CONCUR